DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8, 9, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20170001312 A1) in view of Sivalingam (US 20170011571 A1).
Claim 1. Watanabe teaches an apparatus comprising:
a system  (Fig 1) for maintaining safety of a human worker in a restricted area during operations performed at least partially by equipment located in the restricted area, wherein the system comprises:

a plurality of presence detection sensors each disposed on the drill floor and operable to output a presence detection signal indicative of detection of the human worker entering the restricted area
([0053] The image processing unit 25 performs matching of these model images and images taken by the vision sensors 11 such that a person and the robot 10, etc., are specified and detected.);

an entry input device disposed on the drill floor and operable to output an entry request signal when manually operated by the human worker intending to enter the restricted area
([0055] By operating the entry request unit 29, a person may convey to the image processing unit 25 his intention to enter the predetermined section.); and
a processing device (image processing unit 25)comprising a processor and a memory storing computer program code, wherein the processing device is communicatively connected with the equipment, the presence detection sensors, and the entry input device, and wherein the processing device is operable to:
receive the presence detection signal (
[0072] At step S12, the current image taken by the vision sensor 11 and the reference image of the passing position are compared. [0082] At step S21 of FIG. 4, the vision sensor 11 captures images of the predetermined section within the safety fence 19 and then comparison between the thus captured image and the reference image for condition monitoring is carried out.);

output a first stop control command to the equipment to cause the equipment to stop operating in response to the received presence detection signal 
([0072] Note that the passing position is set to be a predetermined distance upstream from the stopping position on the path of operation of the robot 10. At step S12, if the process determines that the current position of the robot matches the passing position, then it proceeds to step S13. [0073] At this point, since the robot 10 is currently in the vicinity of the stopping position, the system comes close to a condition where it is permissible for a person to enter the predetermined section,);

receive the entry request signal 
([0074] Then, at step S14, the process confirms whether the request to enter has been made via the entry request unit 29,);
And further discloses outputting a second stop control command to the equipment located in the restricted area to cause the equipment to stop operating in response to the received entry grant input
([0074] Then, at step S14, the process confirms whether the request to enter has been made via the entry request unit 29, and at step S15, if it determines that the request has been made, then it proceeds to step S16.[0075] At step S16, …, the process determines that the robot 10 has reached the stopping position.) but does not specifically disclose 
output an entry request indicator via an output device to a human driller within a drill rig control center in response to the received entry request signal; and
receive an entry grant input from the human driller granting entry to the human worker to enter the restricted area.
However, Sivalingam teaches the process of outputting an entry request indicator via an output device to a human and receive an entry grant input from the human granting entry to the human worker to enter the restricted area 
([0024] FIG. 2 depicts another example of an access control system 10 utilizing dual authentication. However, in the example of FIG. 2, a second level personnel may be located remotely from the first level personnel and/or the door 14 through which the first level personnel would like to gain access. [0048] If the server is able to authenticate the employee's provided identification information (e.g., the employee's identity) at step 112, the server may send the employee's secured area access request to and the request may be received at a supervisor's device (e.g., a second device such as mobile device 46) for approval or denial of the request (116), where the supervisor is listed in the requester database as being approved for reviewing secured area access requests from that employee and/or is approved for reviewing secured area access requests for the requested secured area.[0026] In response, and in step 40, the second level personnel 28 may enter its credentials in the second device (e.g., a mobile device 46) to approve the access request and send a response to the remote server approving access through the door 14 for the first level personnel 12. The remote server may then verify the credentials of the second level personnel 28, and if verified, send a command to the control panel 18 to unlock the lock 20 of the door 14. The first level personnel 12 may then gain access to the secured room via the unlocked door 14.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of outputting an entry request indicator via an output device to a human and receive an entry grant input from the human granting entry to the human worker to enter the restricted area as taught by Sivalingam within the system of Watanabe for the purpose of enhancing the system to restrict certain users from entering sensitive areas with a human interaction.
Although the prior art may not specifically disclose a drill floor or a drill operator, however, the prior art of Watanabe and Sivalingam further teach an industrial environment with certain hazards associated with machines (Watanabe [0050]) . Since a drill floor is related to an industrial environment with certain hazards associated with a machine then one ordinarily skilled in the art would have found it obvious to extend the industrial environment to a drill floor in order secure equipment and prohibit unauthorized persons from entering the hazardous environment to prevent injury. 

Claim 2. Watanabe and Sivalingam teach the apparatus of claim 1 wherein the system further comprises an exit input device disposed on the drill floor and operable to output an exit confirmation signal when manually operated by the human worker exiting the restricted area, wherein the processing device is communicatively connected with the exit input device, and wherein the processing device is further operable to:
receive the exit confirmation signal; and output a start control command to the equipment located in the restricted area to cause the equipment to start operating in response to the received exit confirmation signal
(Watanabe [0096]-[0097] An exit operation unit may be added to the entry request unit 29. With this configuration, by operating the exit operation unit when exiting the predetermined section, the person can indicate that he has exited the predetermined section in the safety fence 19...[0097] If it is confirmed that the person 30 has exited the predetermined section, the entry permission signal, for example, a blue signal by the first output portion 12a is switched to the entry disabling signal, for example, a red signal by the third output portion 12b.).

Claim 3. Watanabe and Sivalingam teach the apparatus of claim 1 wherein the system further comprises a manually operated presence confirmation sensor disposed in the restricted area away from a movement path of the equipment and operable to output a presence confirmation signal when manually operated by the human worker in the restricted area, wherein the processing device is communicatively connected with the manually operated presence confirmation sensor, and wherein the processing device is further operable to: receive the presence confirmation signal;
output limited operation control commands to the equipment located in the restricted area to cause the equipment to start operating in a limited manner while the presence confirmation signal is being received; and output a third stop control command to the equipment to cause the equipment to stop operating when the presence confirmation signal is no longer being received
([0091] Then, at step S32, it is determined whether the person 30 is in the predetermined section or not. This determination is carried out by checking the model matching of the person 30. If it is not possible to check the model matching or if it is determined that the image processing unit loses sight of the person 30 in the predetermined section, the process proceeds to step S25,
[0093] At step S33, if the process determines that the robot 10 is moving, it can be judged that the robot 10 is unintentionally moving for some reason. In this instance, a person in the predetermined section is in danger, and therefore, the process proceeds to step S25, where, as described above, the necessary portion of the robot system 1 and/or the robot 10 is emergency-stopped.).

Claim 4. Watanabe and Sivalingam teach the apparatus of claim 1 wherein the processing device is further operable to output a third stop control command to the equipment located in the restricted area to cause the equipment to stop operating in response to the received entry request signal
([0091] Then, at step S32, it is determined whether the person 30 is in the predetermined section or not. This determination is carried out by checking the model matching of the person 30. If it is not possible to check the model matching or if it is determined that the image processing unit loses sight of the person 30 in the predetermined section, the process proceeds to step S25, [0093] At step S33, if the process determines that the robot 10 is moving, it can be judged that the robot 10 is unintentionally moving for some reason. In this instance, a person in the predetermined section is in danger, and therefore, the process proceeds to step S25, where, as described above, the necessary portion of the robot system 1 and/or the robot 10 is emergency-stopped.).
Claim 5. Watanabe and Sivalingam teach the apparatus of claim 1 wherein the first stop control command causes the equipment to stop operating immediately, and wherein the second stop control command causes the equipment to ramp-down operations before the equipment stops operating
([0091] Then, at step S32, it is determined whether the person 30 is in the predetermined section or not. This determination is carried out by checking the model matching of the person 30. If it is not possible to check the model matching or if it is determined that the image processing unit loses sight of the person 30 in the predetermined section, the process proceeds to step S25,).

Claim 8. Watanabe and Sivalingam teach the apparatus of claim 1 wherein the entry request indicator is or comprises a: visual indicator output via at least one of a light emitting device and a video output device; and/or an audio indicator output via an audio speaker (Watanabe [0060]).

Claim 9. Watanabe and Sivalingam teach the apparatus of claim 1 wherein: the system further comprises: a plurality of red lights disposed on the drill floor; and a plurality of yellow lights disposed on the drill floor; the processing device is communicatively connected with the red lights and the yellow lights; and the processing device is further operable to: cause the red lights to light up when the equipment is operating; and cause the yellow lights to light up in response to receiving at least one of the presence detection signal and the received entry grant input (Watanabe [0060]). 

Claim 15. Watanabe teaches the apparatus of claim 10 wherein the system further comprises an entry input device disposed on the drill floor and operable to output an entry request signal when manually operated by the human worker intending to enter the restricted area
([0055] By operating the entry request unit 29, a person may convey to the image processing unit 25 his intention to enter the predetermined section.), wherein the processing device is communicatively connected with the entry input device, and wherein the processing device is further operable to:
receive the entry request signal
([0072] At step S12, the current image taken by the vision sensor 11 and the reference image of the passing position are compared. [0082] At step S21 of FIG. 4, the vision sensor 11 captures images of the predetermined section within the safety fence 19 and then comparison between the thus captured image and the reference image for condition monitoring is carried out.);

output an entry request indicator via an output device to a human driller within a drill ng control center in response to the received entry request signal
([0072] Note that the passing position is set to be a predetermined distance upstream from the stopping position on the path of operation of the robot 10. At step S12, if the process determines that the current position of the robot matches the passing position, then it proceeds to step S13. [0073] At this point, since the robot 10 is currently in the vicinity of the stopping position, the system comes close to a condition where it is permissible for a person to enter the predetermined section,);
and further discloses the process to output a stop control command to the equipment located in the restricted area to cause the equipment to stop operating in response to the received entry grant input ([0074] Then, at step S14, the process confirms whether the request to enter has been made via the entry request unit 29, and at step S15, if it determines that the request has been made, then it proceeds to step S16.[0075] At step S16, …, the process determines that the robot 10 has reached the stopping position.)
but does not specifically disclose receive an entry grant input from the human driller granting entry to the human worker to enter the restricted area.
However, Sivalingam teaches the process of receive an entry grant input from the human granting entry to the human worker to enter the restricted area 
([0024] FIG. 2 depicts another example of an access control system 10 utilizing dual authentication. However, in the example of FIG. 2, a second level personnel may be located remotely from the first level personnel and/or the door 14 through which the first level personnel would like to gain access. [0048] If the server is able to authenticate the employee's provided identification information (e.g., the employee's identity) at step 112, the server may send the employee's secured area access request to and the request may be received at a supervisor's device (e.g., a second device such as mobile device 46) for approval or denial of the request (116), where the supervisor is listed in the requester database as being approved for reviewing secured area access requests from that employee and/or is approved for reviewing secured area access requests for the requested secured area.[0026] In response, and in step 40, the second level personnel 28 may enter its credentials in the second device (e.g., a mobile device 46) to approve the access request and send a response to the remote server approving access through the door 14 for the first level personnel 12. The remote server may then verify the credentials of the second level personnel 28, and if verified, send a command to the control panel 18 to unlock the lock 20 of the door 14. The first level personnel 12 may then gain access to the secured room via the unlocked door 14.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of outputting an entry request indicator via an output device to a human and receive an entry grant input from the human granting entry to the human worker to enter the restricted area as taught by Sivalingam within the system of Watanabe for the purpose of enhancing the system to restrict certain users from entering sensitive areas with a human interaction.
Although the prior art may not specifically disclose a drill floor or a drill operator, however, the prior art of Watanabe and Sivalingam further teach an industrial environment with certain hazards associated with machines (Watanabe [0050]) . Since a drill floor is related to an industrial environment with certain hazards associated with a machine then one ordinarily skilled in the art would have found it obvious to extend the industrial environment to a drill floor in order secure equipment and prohibit unauthorized persons from entering the hazardous environment to prevent injury. 

Claim 16. Watanabe teaches the apparatus of claim 10 wherein the system further comprises a plurality of presence detection sensors each disposed on the drill floor and operable to output a presence detection signal indicative of detection of the human worker entering the restricted area, wherein the processing device is communicatively connected with the presence detection sensors, and wherein the processing device is further operable to:
receive the presence detection signal
([0072] At step S12, the current image taken by the vision sensor 11 and the reference image of the passing position are compared. [0082] At step S21 of FIG. 4, the vision sensor 11 captures images of the predetermined section within the safety fence 19 and then comparison between the thus captured image and the reference image for condition monitoring is carried out.)) ; and
output a stop control command to the equipment to cause the equipment to stop operating in response to the received presence detection signal
([0072] Note that the passing position is set to be a predetermined distance upstream from the stopping position on the path of operation of the robot 10. At step S12, if the process determines that the current position of the robot matches the passing position, then it proceeds to step S13. [0073] At this point, since the robot 10 is currently in the vicinity of the stopping position, the system comes close to a condition where it is permissible for a person to enter the predetermined section,).

Claim 17. Watanabe teaches the apparatus of claim 10 wherein the system further comprises an exit input device disposed on the drill floor and operable to output an exit confirmation signal when manually operated by the human worker exiting the restricted area, wherein the processing device is communicatively connected with the exit input device, and wherein the processing device is further operable to: receive the exit confirmation signal; and output a start control command to the equipment located in the restricted area to cause the equipment to start operating in response to the received exit confirmation signal
(Watanabe [0096]-[0097] An exit operation unit may be added to the entry request unit 29. With this configuration, by operating the exit operation unit when exiting the predetermined section, the person can indicate that he has exited the predetermined section in the safety fence 19...[0097] If it is confirmed that the person 30 has exited the predetermined section, the entry permission signal, for example, a blue signal by the first output portion 12a is switched to the entry disabling signal, for example, a red signal by the third output portion 12b.).

Claim 18. Watanabe teaches a method comprising: 
commencing operation of a processing device to operate a system for maintaining safety of a human worker in a restricted area of a drill floor during drilling operations performed at least partially by equipment located in the restricted area, wherein the processing device: 
receives a presence detection signal indicative of detection of the human worker entering the restricted area
([0053] The image processing unit 25 performs matching of these model images and images taken by the vision sensors 11 such that a person and the robot 10, etc., are specified and detected. [0072] At step S12, the current image taken by the vision sensor 11 and the reference image of the passing position are compared. [0082] At step S21 of FIG. 4, the vision sensor 11 captures images of the predetermined section within the safety fence 19 and then comparison between the thus captured image and the reference image for condition monitoring is carried out.); 
outputs a first stop control command to the equipment to cause the equipment to stop operating in response to the received presence detection signal
(([0072] Note that the passing position is set to be a predetermined distance upstream from the stopping position on the path of operation of the robot 10. At step S12, if the process determines that the current position of the robot matches the passing position, then it proceeds to step S13. [0073] At this point, since the robot 10 is currently in the vicinity of the stopping position, the system comes close to a condition where it is permissible for a person to enter the predetermined section,)); 
And further discloses the process of outputting a second stop control command to the equipment located in the restricted area to cause the equipment to stop operating in response to the received entry grant input ([0074] Then, at step S14, the process confirms whether the request to enter has been made via the entry request unit 29, and at step S15, if it determines that the request has been made, then it proceeds to step S16.[0075] At step S16, …, the process determines that the robot 10 has reached the stopping position.) but does not specifically disclose receiving an entry request signal indicative of intent of the human worker to enter the restricted area; outputs an entry request indicator via an output device to a human driller within a drill rig control center in response to the received entry request signal; and
receives an entry grant input from the human driller granting entry to the human worker to enter the restricted area.
However, Sivalingam teaches the process of receiving an entry request signal indicative of intent of the human worker to enter the restricted area; outputs an entry request indicator via an output device to a human driller within a drill rig control center in response to the received entry request signal; and receives an entry grant input from the human driller granting entry to the human worker to enter the restricted area
([0024] FIG. 2 depicts another example of an access control system 10 utilizing dual authentication. However, in the example of FIG. 2, a second level personnel may be located remotely from the first level personnel and/or the door 14 through which the first level personnel would like to gain access. [0048] If the server is able to authenticate the employee's provided identification information (e.g., the employee's identity) at step 112, the server may send the employee's secured area access request to and the request may be received at a supervisor's device (e.g., a second device such as mobile device 46) for approval or denial of the request (116), where the supervisor is listed in the requester database as being approved for reviewing secured area access requests from that employee and/or is approved for reviewing secured area access requests for the requested secured area.[0026] In response, and in step 40, the second level personnel 28 may enter its credentials in the second device (e.g., a mobile device 46) to approve the access request and send a response to the remote server approving access through the door 14 for the first level personnel 12. The remote server may then verify the credentials of the second level personnel 28, and if verified, send a command to the control panel 18 to unlock the lock 20 of the door 14. The first level personnel 12 may then gain access to the secured room via the unlocked door 14.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of receiving an entry request signal indicative of intent of the human worker to enter the restricted area; outputs an entry request indicator via an output device to a human driller within a drill rig control center in response to the received entry request signal; and receives an entry grant input from the human driller granting entry to the human worker to enter the restricted area as taught by Sivalingam within the system of Watanabe for the purpose of enhancing the system to restrict certain users from entering sensitive areas with a human interaction.
Although the prior art may not specifically disclose a drill floor or a drill operator, however, the prior art of Watanabe and Sivalingam further teach an industrial environment with certain hazards associated with machines (Watanabe [0050]) . Since a drill floor is related to an industrial environment with certain hazards associated with a machine then one ordinarily skilled in the art would have found it obvious to extend the industrial environment to a drill floor in order secure equipment and prohibit unauthorized persons from entering the hazardous environment to prevent injury. 

Claim 19. Watanabe and Sivalingam teach the method of claim 18 wherein the processing device further: receives an exit confirmation signal from an exit input device upon being manually operated by the human worker exiting the restricted area; and outputs a start control command to the equipment located in the restricted area to cause the equipment to start operating in response to the received exit confirmation signal (Watanabe [0096]-[0097] An exit operation unit may be added to the entry request unit 29. With this configuration, by operating the exit operation unit when exiting the predetermined section, the person can indicate that he has exited the predetermined section in the safety fence 19...[0097] If it is confirmed that the person 30 has exited the predetermined section, the entry permission signal, for example, a blue signal by the first output portion 12a is switched to the entry disabling signal, for example, a red signal by the third output portion 12b.).

Claim 20. Watanabe and Sivalingam teach the method of claim 18 wherein the processing device further: receives a presence confirmation signal from a manually operated presence confirmation sensor disposed in the restricted area away from a movement path of the equipment upon being manually operated by the human worker in the restricted area; outputs limited operation control commands to the equipment located in the restricted area to cause the equipment to start operating in a limited manner while the presence confirmation signal is being received; and outputs a third stop control command to the equipment to cause the equipment to stop operating when the presence confirmation signal is no longer being received
([0091] Then, at step S32, it is determined whether the person 30 is in the predetermined section or not. This determination is carried out by checking the model matching of the person 30. If it is not possible to check the model matching or if it is determined that the image processing unit loses sight of the person 30 in the predetermined section, the process proceeds to step S25,
[0093] At step S33, if the process determines that the robot 10 is moving, it can be judged that the robot 10 is unintentionally moving for some reason. In this instance, a person in the predetermined section is in danger, and therefore, the process proceeds to step S25, where, as described above, the necessary portion of the robot system 1 and/or the robot 10 is emergency-stopped.).





Claim(s) 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe.
Claim 10. Watanabe teaches an apparatus comprising:
a system (Fig 1) for maintaining safety of a human worker in a restricted area during operations performed at least partially by equipment located in the restricted area, wherein the system comprises:

a manually operated presence confirmation sensor disposed in the restricted area away from a movement path of the equipment and operable to output a presence confirmation signal when manually operated by the human worker in the restricted area
(([0055] By operating the entry request unit 29, a person may convey to the image processing unit 25 his intention to enter the predetermined section.)); and

a processing device comprising a processor and a memory storing computer program code, wherein the processing device is communicatively connected with the equipment and the manually operated presence confirmation sensor, and wherein the processing device is operable to:
receive the presence confirmation signal
( [0072] At step S12, the current image taken by the vision sensor 11 and the reference image of the passing position are compared. [0082] At step S21 of FIG. 4, the vision sensor 11 captures images of the predetermined section within the safety fence 19 and then comparison between the thus captured image and the reference image for condition monitoring is carried out.); and

output limited operation control commands to the equipment located in the restricted area to cause the equipment to start operating in a limited manner in response to the received presence confirmation signal ([0072] Note that the passing position is set to be a predetermined distance upstream from the stopping position on the path of operation of the robot 10. At step S12, if the process determines that the current position of the robot matches the passing position, then it proceeds to step S13. [0073] At this point, since the robot 10 is currently in the vicinity of the stopping position, the system comes close to a condition where it is permissible for a person to enter the predetermined section,).
Although the prior art may not specifically disclose a drill floor or a drill operator, however, the prior art of Watanabe further teaches an industrial environment with certain hazards associated with machines (Watanabe [0050]) . Since a drill floor is related to an industrial environment with certain hazards associated with a machine then one ordinarily skilled in the art would have found it obvious to extend the industrial environment to a drill floor in order secure equipment and prohibit unauthorized persons from entering the hazardous environment to prevent injury. 

Claim 11. Watanabe teaches the apparatus of claim 10 wherein the limited operation control commands cause a predetermined one or more instances, but not each instance, of the equipment to operate ([0091],[0093]).

Claim 12. Watanabe teaches the apparatus of claim 10 wherein the limited operation control commands cause a predetermined one or more instances of the equipment to operate at a reduced speed of operation
([0091] Then, at step S32, it is determined whether the person 30 is in the predetermined section or not. This determination is carried out by checking the model matching of the person 30. If it is not possible to check the model matching or if it is determined that the image processing unit loses sight of the person 30 in the predetermined section, the process proceeds to step S25,
[0093] At step S33, if the process determines that the robot 10 is moving, it can be judged that the robot 10 is unintentionally moving for some reason. In this instance, a person in the predetermined section is in danger, and therefore, the process proceeds to step S25, where, as described above, the necessary portion of the robot system 1 and/or the robot 10 is emergency-stopped.).

Claim 13. Watanabe teaches the apparatus of claim 10 wherein the processing device is further operable to: output the limited operation control commands to the equipment while the presence confirmation signal is being received; and output a stop control command to the equipment to cause the equipment to stop operating when the presence confirmation signal is no longer being received
([0091] Then, at step S32, it is determined whether the person 30 is in the predetermined section or not. This determination is carried out by checking the model matching of the person 30. If it is not possible to check the model matching or if it is determined that the image processing unit loses sight of the person 30 in the predetermined section, the process proceeds to step S25, [0093] At step S33, if the process determines that the robot 10 is moving, it can be judged that the robot 10 is unintentionally moving for some reason. In this instance, a person in the predetermined section is in danger, and therefore, the process proceeds to step S25, where, as described above, the necessary portion of the robot system 1 and/or the robot 10 is emergency-stopped.).

Claim 14. Watanabe teaches the apparatus of claim 10 wherein the manually operated presence confirmation sensor is or comprises at least one of a foot pedal and a push button ([0055] Further, as shown in FIG. 1, an entry request unit 29, for example, a push-button is disposed in the vicinity of the door 18 of the safety fence 19.).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Sivalingam and further in view of Dykstra (US 20150240615 A1).
Claim 6. Watanabe and Sivalingam teach the apparatus of claim 1 and disclose a robotic element but do not specifically disclose wherein the equipment comprises at least one of: drill string slips; a drawworks; an iron roughneck; a catwalk; a top drive; a tubular delivery arm; and a lower stabilization arm.
However, Dykstra teaches an equipment comprising at least one of: drill string slips; a drawworks; an iron roughneck; a catwalk; a top drive; a tubular delivery arm; and a lower stabilization arm ([0003] drill string “slips” [0015] downhole robot).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an equipment comprising at least one of: drill string slips; a drawworks; an iron roughneck; a catwalk; a top drive; a tubular delivery arm; and a lower stabilization arm as taught by Dykstra within the system of Watanabe and Sivalingam for the purpose of extending the robotic system to an oil well environment.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Sivalingam and further in view of Sugimoto (JP 2003120728 A).
Claim 7. Watanabe, Sivalingam teach the apparatus of claim 1 and further discloses a switch but does not specifically disclose wherein at least one of the presence detection sensors is or comprises a rope pull switch.
However, Sugimoto teaches wherein at least one of the presence detection sensors is or comprises a rope pull switch
(Page 12- A rope switch is one of the safety devices that stop the machine in case of a dangerous danger. In this device, a rope (detection member) that also functions as a switch is stretched around the machine to separate the safety area from the danger area, and when a person or object pulls the rope, the root of the rope comes off and the power supply to the machine is cut off.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a rope pull switch as taught by Sugimoto within the system of Watanabe and Sivalingam for the purpose of enhancing the system to allow a user to access a switch from an extended distance.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689